Citation Nr: 0313470	
Decision Date: 06/20/03    Archive Date: 06/24/03	

DOCKET NO.  95-15 211	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for the 
postoperative residuals of right (major) shoulder 
hemiarthroplasty, with recurrent dislocations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
August 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was previously before the Board in April 1997 and 
October 2000, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

The Board notes that, in a rating decision of January 2003, 
the RO granted entitlement to a total disability rating based 
upon individual unemployability.  Accordingly, that issue, 
which was formerly on appeal, is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
is currently productive of chronic residuals consisting of 
severe, painful motion or weakness in the affected extremity, 
but with no evidence of flail shoulder.  

2.  The veteran, without good cause, failed to report for VA 
examinations scheduled in conjunction with his claim for an 
increased rating.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the postoperative residuals of right (major) shoulder 
hemiarthroplasty, with recurrent dislocations, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 
4.71a, and Part 4, Codes 5051, 5202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claim.  To that end, in a 
Supplemental Statement of the Case dated in January 2003 
(referenced therein), the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  In addition, letters dated in 
February 2001, June 2001 and October 2001 advised the veteran 
of the evidence needed to perfect his claim and the measures 
VA would take to obtain those records.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence should be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the veteran exists in this case.


Factual Background

A review of the claims folder reveals that during the course 
of a period of VA hospitalization for an unrelated medical 
problem in November 1993, the veteran experienced a 
redislocation of his right shoulder.  The pertinent diagnosis 
was chronic right shoulder dislocation.

Received in December 1993 was the veteran's claim for an 
increased rating for his right shoulder disability.  

A VA record of surgery dated in late April 1994 was 
significant for a preoperative diagnosis of chronic right 
shoulder instability.  The veteran subsequently underwent a 
right shoulder examination under anesthesia, with video 
arthroscopy and arthroscopic debridement of the right 
shoulder.  The postoperative diagnosis was recurrent chronic 
right shoulder instability.

In a rating decision of June 1994, the RO granted a 
30 percent evaluation for postoperative recurrent 
dislocations of the right (major) shoulder, effective 
November 15, 1993.  

VA outpatient treatment records covering the period from May 
to August 1994 show treatment during that time for various 
right shoulder problems.

At the time of a VA neurologic examination in August 1994, 
the veteran gave a history of dislocating his right shoulder 
in 1979.  Reportedly, he had experienced recurrent episodes 
of dislocation of his right shoulder, for which he had 
undergone three surgeries, the most recent in April 1994.  
These surgeries had not resulted in any improvement in his 
right shoulder pain.  The pertinent diagnosis noted was 
status post right shoulder dislocation and surgery, with no 
evidence of nerve injury on neurologic examination.  

A VA surgical report dated in October 1994 reveals that the 
veteran underwent an evaluation under anesthesia, with right 
shoulder arthroscopy, and chondral and bursal debridement for 
unverified posterior instability of the shoulder.  The 
postoperative diagnosis was degenerative arthritis (of the 
right shoulder), status post Putti-Platt times two, with 
possible avascular necrosis of the glenohumeral joint, and 
significant degeneration of the anterior glenoid ligament and 
glenoid fossa.  

VA and private records covering the period from November 1994 
to November 1995 show treatment during that time for various 
right shoulder pathology.  At the time of a private 
examination in July 1995, the veteran's history and 
complaints were recounted.  Physical examination of the right 
shoulder showed a limitation of forward elevation and 
abduction to approximately 90 degrees.  Internal and external 
rotation were limited to 20 and 30 degrees, respectively.  
The clinical impression was of right shoulder dislocation.  

On VA orthopedic examination in September 1997, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  The veteran complained of right shoulder 
dislocation approximately 3 to 4 times per week, which 
required him to come to the hospital about two times per year 
due to difficulty in putting his shoulder "in place again."  
He complained of pain which was occasionally sharp on those 
occasions when his shoulder became dislocated.

On physical examination, there was no evidence of any edema 
or cyanosis of the upper extremities.  Range of motion 
measurements of the right shoulder showed flexion from 0 to 
130 degrees, accompanied by significant pain and grimacing 
when attempting to go beyond those extremes.  Abduction was 
from 0 to 90 degrees, accompanied by severe grimacing 
secondary to pain.  External and internal rotation were from 
0 to 40 degrees, once again, with severe grimacing and 
audible crepitus of the shoulder.  Strength was 5/5 
throughout both upper extremities.  Sensation was grossly 
intact, and there was no evidence of any significant muscle 
atrophy of the shoulder, the right upper extremity, or the 
thenar and hypothenar eminence.  Noted at the time of 
examination was that, with flare-ups, the veteran might 
experience some decrease in range of motion, though this 
could not be further quantified.  The clinical impression was 
of right shoulder recurrent dislocation which continued to 
give the veteran significant problems.  In the opinion of the 
examiner, the veteran appeared to have a significantly 
decreased range of motion, accompanied by severe pain and 
severe grimacing.

In a rating decision of August 1998, the veteran's previous 
30 percent evaluation for his service-connected right 
shoulder disability was increased to 60 percent, effective 
from November 1, 1995.  

At the time of a VA orthopedic examination in July 1999, it 
was noted that the veteran's claims folder was available, and 
had been carefully reviewed.  The veteran gave a long history 
of right shoulder instability and impingement secondary to 
degenerative arthritis.  Since his last operation, he had 
experienced no improvement in his right shoulder 
symptomatology.  He continued to experience persistent pain 
over the right shoulder, accompanied by a limited range of 
motion.  While this pain was mildly improved in the early 
morning, it became progressively worse throughout the day, 
even with limited activity.  He found it difficult to sleep 
at night, inasmuch as his right shoulder pain awakened him 2 
to 3 times per night. 

On physical examination, there was no evidence of swelling, 
deformity, or dislocation of the right shoulder.  Range of 
motion was moderately to severely decreased.  Abduction was 
from approximately 0 to 90 degrees, with forward flexion from 
about 0 to 105 degrees, and extension from approximately 0 to 
30 degrees.  External rotation was approximately 0 to 30 
degrees, with internal rotation approximately 0 to 
35 degrees.  It was opined that the veteran's decreased range 
of motion was most likely secondary to pain, inasmuch as 
there were certain facial expression changes which 
corresponded to the pain the veteran claimed.  Muscle 
strength over the right upper extremity was decreased to some 
extent, in particular, over the rotator cuff muscle group.  
Shoulder abduction, forward flexion, and extension was 
approximately 3/5 secondary to pain and muscle weakness, as 
well as some mildly decreased muscle strength over the elbow 
extension.  The clinical impression was recurrent dislocation 
of the right shoulder, with moderate to severely decreased 
range of motion and muscle weakness secondary to pain, or to 
weakness and right shoulder impingement. 

On VA general medical examination in December 1999, it was 
noted that right shoulder abduction was limited to 90 
degrees.  The clinical impression was recurrent dislocation 
of the right shoulder. 

VA records covering the period from March 2000 to March 2001 
show treatment during that time for various right shoulder 
problems.  During the course of an outpatient evaluation in 
October 2000, the veteran complained of continuous pain in 
his right shoulder, in addition to recurrent dislocations 
both anteriorly and posteriorly.  He had attempted physical 
therapy, which had helped only minimally in the past.  
Currently, he was taking medication, though he was unable to 
tolerate it due to nausea and stomach discomfort.  On 
physical examination, there was minimal tenderness at the 
acromioclavicular joint with flexion and extension of the 
right shoulder.  Flexion was to 90 degrees, with 
approximately 85 degrees of abduction.  At the time of 
examination, the right shoulder displayed approximately 20 
degrees of external rotation.  Rotator cuff strength was 4/5.  
Radiographic studies of the right shoulder showed evidence of 
slight narrowing of the glenohumeral joint, most likely 
indicative of early degenerative changes.  There was a 
hypertrophic formation proximal to the right humerus 
medially, most probably the result of old trauma.  The 
clinical impression was chronic right shoulder dislocation.

During the course of a period of private hospitalization in 
December 2000, the veteran gave a history of arthritis of the 
right shoulder.  He had failed conservative treatment, 
including nonsteroidal medication.  He complained of constant 
pain in his right shoulder, which sometimes kept him awake at 
night.  Further noted were severe degenerative changes of the 
right shoulder.  Accordingly, he was admitted for right 
shoulder hemiarthroplasty.  On physical examination at the 
time of admission, the right shoulder displayed abduction to 
approximately 90 degrees actively due to pain.  Flexion was 
also to 90 degrees actively accompanied by pain.  Passively, 
the veteran was able to get to approximately 160 degrees in 
both flexion and abduction.  External rotation was to 
30 degrees, and relaxed, with internal rotation to 
approximately 60 degrees.  Crepitus was present in the right 
shoulder on range of motion.  He subsequently underwent a 
right shoulder hemiarthroplasty, with insertion of a Biomet 
biangular shoulder system utilizing a 12.5 porous-coated 
humeral stem and a 44 by 99 millimeter humeral head.  The 
postoperative diagnosis was right shoulder arthritis.  

In a rating decision of June 2001, the veteran was awarded a 
100 percent evaluation effective from December 22, 2000 to 
February 1, 2002, based on insertion of a right shoulder 
prosthesis.  In addition, the right shoulder disability was 
re-characterized as status post right (major) shoulder 
hemiarthroplasty, with recurrent dislocations.  Effective 
February 1, 2002, the veteran's previous 60 percent 
evaluation was to be reinstituted, pending a routine future 
examination for possible improvement.  

VA outpatient treatment records dated from September 2001 to 
August 2002 show continuing treatment for the veteran's 
various right shoulder problems.  During the course of 
outpatient treatment in mid-June 2002, he complained of 
chronic pain in his right shoulder secondary to recurrent 
dislocations and multiple surgeries.  Medication had been 
somewhat helpful in reducing his pain, though he continued to 
experience significant pain radiating from his right shoulder 
up to the cervical region, as well as down from his right 
shoulder into the right upper extremity.  

During VA outpatient treatment in August 2002, the veteran 
stated that he had been taking out the garbage that evening 
when he felt what he thought was a dislocation and relocation 
of his right shoulder.  He was concerned due to the 
possibility that he had "fractured something."  When 
questioned, he reported decreased range of motion secondary 
to pain.  On physical examination, the right upper extremity 
was intact.  There was decreased range of motion due to pain, 
as well as some joint crepitus, but with no warmth, redness, 
deformity or ecchymosis.  Radiographic studies of the right 
shoulder showed the joint replacement to be in good place, 
with no dislocation.  The clinical impression was chronic 
right shoulder pain.

Pertinent evidence of record is to the effect that the 
veteran was scheduled for VA examinations on December 5 and 
December 16, 2002, for which he failed to report.  

Analysis

The veteran seeks an increased evaluation for his 
service-connected right shoulder disability.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give medical history 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the present case, at the time of a VA orthopedic 
examination in September 1997, the veteran gave a history of 
recurrent dislocations of his right shoulder, for which he 
had undergone repeated surgeries, without apparent success.  
Notwithstanding the relatively extensive nature of the 
treatment, he continued to complain of recurrent 
dislocations, occurring 3 to 4 times per week, and requiring 
hospital treatment approximately two times per year.  
According to the veteran, he continued to experience problems 
with pain in his right shoulder, with sharp pain on those 
occasions when his shoulder would dislocate.  Significantly, 
physical examination showed no evidence of any edema or 
cyanosis of the upper extremities.  Range of motion testing 
of the right shoulder showed flexion from 0 to 130 degrees, 
with abduction from 0 to 90 degrees, and external and 
internal rotation from 0 to 40 degrees, though accompanied by 
pain and some grimacing.  Strength was 5/5 in both upper 
extremities, and sensation was grossly intact.  At the time 
of examination, there was no significant atrophy of the right 
shoulder or upper extremity, or of the thenar or hypothenar 
eminence.  

Based in large part on the above findings, the veteran was 
awarded a 60 percent evaluation for his service-connected 
right shoulder disability.  

On VA orthopedic examination in July 1999, it was noted that 
the veteran's claims file had been carefully reviewed.  He 
voiced continued complaints of persistent pain in conjunction 
with a limitation of motion in his right shoulder.  Physical 
examination revealed no evidence of any swelling or 
deformity, though range of motion of the right shoulder was 
moderately to severely decreased.  In the opinion of the 
examiner, the decreased range of motion was most likely 
secondary to pain.  

In December 2000, the veteran underwent a right shoulder 
hemiarthroplasty with placement of a right shoulder 
prosthesis.  He tolerated the procedure with neither problems 
nor complications, and was subsequently discharged.  In a 
decision of June 2001,he was awarded a 100 percent evaluation 
for his service-connected right shoulder disability for a 
period of one year, based on the placement of the 
aforementioned prosthesis.  

The Board observes that, pursuant to applicable law and 
regulation, a 100 percent evaluation is warranted for a 
period of one year following prosthetic replacement of the 
shoulder joint.  After that, a 60 percent evaluation is 
warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. Part 4, Code 5051 (2002).  In order to warrant an 
increased (80%) evaluation, there must be demonstrated the 
loss of the head of the humerus, resulting in a flail 
shoulder.  38 C.F.R. Part 4, Code 5202 (2002).  

As is clear from the above, the veteran has certainly 
experienced the surgical removal of the head of his right 
humerus.  This removal was necessitated by the implantation 
of the right shoulder prosthesis which occurred in 
December 2000.  While it is true that, as recently as 
August 2002, the veteran has been described as experiencing a 
decreased range of motion of his right shoulder due to pain, 
at that same time, there was no evidence of any warmth, 
redness, or deformity of the right shoulder, or any 
ecchymosis.  In any case, at no time has it been demonstrated 
that the veteran suffers from a flail right shoulder as a 
result of his service-connected disability.  Under such 
circumstances, the 60 percent evaluation currently in effect 
is appropriate, and an increased rating is not warranted.  

In conclusion, the Board notes that, on two occasions in 
December 2002, the veteran was scheduled for various VA 
examinations in order to more accurately determine the 
current severity of his service-connected right shoulder 
disability.  However, the veteran failed to report for those 
examinations.  Pursuant to applicable law and regulation, 
when entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such VA examination or reexamination in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2002).  The Board, in attempting 
to afford the veteran full due process of law, has chosen not 
to strictly construe the provisions of this regulation.  
Nonetheless, an evaluation of the veteran's case on the 
merits fails to support his claim for an increased rating. 


ORDER

An evaluation in excess of 60 percent for the postoperative 
residuals of right (major) shoulder hemiarthroplasty, with 
recurrent dislocations, is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

